 



Exhibit 10.47
OFFER TO SUB-LEASE

         
TO:
  PHOTON DYNAMICS CANADA INC.   (SUB-LANDLORD)
FROM:
  SERVICE RESULTS TECHNOLOGY INC.   (SUB-TENANT)

WE, SERVICE RESULTS TECHNOLOGY INC., hereby offer to sub-lease, through J.J.
BARNICKE LIMITED (Zarko Stojancvic 416-219-0716) and Colliers International,
your Agent(s), certain property located at 221 Whitehall Drive, Markham,
Ontario, and more particularly described in paragraph #1 below, on the following
terms and conditions:
PROPERTY:


1.  The Property located in 221 Whitehall Drive, Markham, Ontario, comprising of
50,015 square feet of rentable industrial space, more or less, according to a
plan attached labeled Schedule “A”.

TERM:


2.  Two (2) year five (5) months less one (1) day, from June 1, 2005 to
October 31, 2007.

DEPOSIT:


3.  A cheque payable to Colliers International, for the Sub-Landlord, as a
deposit, to be held by Colliers International pending completion or other
termination of this agreement, is attached hereto, in the amount of $57,975.72
including G.S.T. If this Offer is not accepted, the deposit shall be returned
without interest or deduction. Otherwise the above amount shall be applied on
account of the first month gross rental and last month security deposit under
the Sub-Lease.

It is understood by the Sub-Landlord and the Sub-Tenant that the Deposit cheque
will not be deposited in the Agent’s Trust account until this Offer has been
accepted by both parties.

RENTAL COSTS: * As amended


4.  It is understood and agreed by both the Sub-Landlord and the Sub-Tenant that
the Net Rent shall be $6.25 net per Rentable square foot per annum for term of
the Sub-Lease, and the Net Rent shall be ($312,593.75) DOLLARS annually, payable
to the Sub-Landlord in advance on the first day of each month in twelve (12)
equal consecutive monthly installments of ($26,049.48) DOLLARS.

FREE RENT PERIOD:


5.  The Tenant shall have a Net Rent free period of 1 month being the first
month of the Sub-Lease Term from June 1, 2005 to June 30, 2005. During this
period, the Tenant shall not be obligated to pay Net Rent.

NET SUB-LEASE:


6.  The Sub-Tenant and the Sub-Landlord agree that rent payable herein shall be
net in all respects are carefree to the Sub-Landlord and that the Sub-Tenant
shall pay all costs relating to the Sub-leased Premises including, without
limitation, Janitorial Costs, Utilities, Repairs and Maintenance, and Taxes for
the Sub-leased Premises, as per the Head Lease.

2



--------------------------------------------------------------------------------



 





Page 2.

7.  The Sub-Tenant agrees that the amount quoted by the Sub-Landlord for
operating Expenses (T.M.I.) and Taxes for the building is estimated to be $2.27
per square foot for the year 2005.

USE OF PREMISES:


8.  The Sub-Tenant shall have the right to use the premises for Service, Repair
and Warehousing of Computer and related Computer Products and any use permitted
by the Head Lease, applicable zoning by-laws and other legislation, and approved
by the Sub-Landlord and Landlord.

SUB-LANDLORDS WORK:


9.  Provided the Sub-Lease has been executed as agreed to, the Sub-Landlord
shall supply the Premises to the Sub-Tenant on an “as is” basis in broom swept
condition, the Sub-Tenant understanding and agreeing that the Landlord is not
responsible to perform any work in the Premises whatsoever, save that the
Sub-Landlord will, prior to the Commencement Date, ensure that all mechanical
and electrical systems serving the Premises is in good working order, normal
wear and tear excepted.

LEASEHOLD IMPROVEMENTS:


10.  The Sub-Landlord shall provide the existing carpeting and all other
leasehold improvements in the Sub-Leased Premises at no cost to the Sub-Tenant
and the Sub-Tenant shall be permitted to abandon the existing leasehold
improvements at the end of the Sub-Lease term.   11.  The Sub-Tenant shall have
the right to make leasehold improvements within the premises provided they
obtain from the Sub-Landlord and the Head Landlord the prior written approval
for any leasehold improvements and shall be responsible for all costs of such
improvements, as per the Head Lease.   * As amended 12.  The Sub-Tenant shall be
permitted to abandon all leasehold improvements, installations, alterations,
partitions and fixtures installed by the Sub-Tenant and Sub-Landlord with the
consent of the Sub-Landlord and the Head Landlord without being obligated to
remove same at the expiry or termination of the Sub-Lease or any renewal.   13. 
The Sub-Landlord covenants and warrants that the heating, air-conditioning,
plumbing, electrical and mechanical systems are and shall be in good repair and
condition upon the commencement date of the Sub-Lease.

FURNITURE:


14.  The Sub-Landlord shall make available to the Sub-Tenant



  a.)  all work benches



  b.)  air compressor



  c.)  racking in the warehouse and mezzanine



  d.)  cafeteria — kept as is with existing appliances, tables and chairs



  e.)  wiring to be kept intact at hub



  f.)  furniture in section 1



  g.)  furniture and workstations in section 2



  h.)  Sub-Landlord to provide a copy of any existing electrical wiring, network
cabling, and base building plans for the Premises they may have in their
possession,

      at no charge for the term of the Sub-Lease.


  *H.)  The Sub-Tenant shall have the option to purchase the Sub-Landlord’s
existing phone system at a mutually agreed price.



--------------------------------------------------------------------------------



 



Page 3.
SUB-LEASE:


15.  The Sub-Tenant acknowledges that this is an Offer to Sub-Lease and further
acknowledges and agrees that this Offer to Sub-Lease is subject to all the terms
and conditions of the Lease Agreement attached hereto as Schedule “B” dated
September 17, 1997, between BRUCE N. HUNTLEY CONTRACTING LIMITED, as Landlord
(the “Head Landlord”), and IMAGE PROCESSING SYSTEMS INC., as Tenant (the
“Landlord”), except for those terms and conditions set out herein. The
Sub-Tenant shall abide by all of the terms, conditions, and covenants of the
Sub-Landlord under the Head Lease in respect of the Sub-Leased Premises and
shall ensure same as per the Head Lease.   16.  This Offer to Sub-Lease shall be
subject to the Sub-Landlord being able to obtain on terms and at an expense
acceptable to its approval from the Head Landlord, to sub-lease the leased
premises and to the other provisions of this Offer within five (5) business
days. In default of which this Offer shall be null and void. Sub-Tenant shall
provide forthwith such information as Head Landlord may require and shall
forthwith execute such further documentation in respect of such Sub-lease as
Head Landlord shall require or as may be contemplated by the Head Lease.

SUB-SUB-LET OR ASSIGN:


17.  The Sub-Tenant shall have the right to sub-sub-lease or assign the
Sub-Leased Premises subject to the approval of the Sub-Landlord and/or Head
Landlord, such approval not to be unreasonably withheld, as outlined in the
Landlord’s Lease Agreement.

FIXTURING PERIOD:


*  As Amended 18.  Provided the Sub-Lease Agreement has been executed by all
parties, the Sub-Tenant shall be allowed early occupancy of the sub-leased
premises on May 1, 2005 for the purposes of installing its leasehold
improvements, fixtures, cabling/wiring and making ready for occupancy. The
sub-tenant agrees that during this Fixturing/Early Occupancy Period, it shall be
a Sub-Tenant of the Sub-leased Premises subject to all terms and conditions of
this Offer to Sub-Lease, save and except the Sub-Tenant shall not be required to
pay Net Rent and Operating Expenses.

PARKING:


19.  The Sub-Landlord shall provide free outdoor parking in the adjacent parking
area, as per the Head Lease.

SUB-LEASE AGREEMENT:


20.  If this Offer is accepted, the Sub-Tenant agrees to enter into a Sub-Lease
Agreement with the Sub-Landlord prior to the commencement of the Sub-Lease Term
and in any event prior to occupancy, on the Sub-Landlord’s Standard Form, which
Sub-Lease shall include all the terms and conditions contained in this Offer,
any terms required by the Head Lease and such other terms and conditions as are
mutually agreed upon by the parties.

SIGNS:


21.  Subject to the provisions of the Head Lease, the Sub-Tenant, at its cost,
shall with Head Landlord’s approval have the right to erect a sign on the
outside of the Sub-Leased Property provided that the sign shall be in a design,
size, location and in all other respects satisfactory to the Sub-Landlord and
Head Landlord and all Municipal and Governmental Authorities.



--------------------------------------------------------------------------------



 



Page 4.
FINAL MEASUREMENT:


22. It is understood by the Sub-Tenant that the Sub-Leased Premises are subject
to rental adjustments based upon final measurement by the Sub-Landlord or its
architect. The area of the Premises will be measured by the Sub-Landlord, at its
own expense. In accordance with BCMA standards, within 30 days from the date of
occupancy. All Rent and any other amounts expressed on a square footage basis in
this offer will be adjusted in accordance with the certified area.

FINAL APPROVAL:


23. This Offer to sub-lease is conditional upon the final written approval of
SERVICE RESULTS TECHNOLOGY INC. Board of Directors, within Five (5) business
days of acceptance. If final approval is not received then the Sub-Tenant may,
at its option, terminate this Agreement and its obligations hereunder by giving
written notice to the Sub-Landlord prior to the expiry of the said Three (3) day
period, and any deposit monies shall be returned forthwith without interest or
deduction. This condition has been inserted solely for the benefit of the
Sub-Tenant and may be waived by it at any time prior to the condition’s expiry.

CONDITION ON HEAD LANDLORD’S EXTENSION OF LEASE TERM:


*  As amended 24. This Offer to sub-lease is conditional upon SERVICE RESULTS
TECHNOLOGY INC. successfully negotiating an extension to the existing sub-lease
term, within Five (5) business days of acceptance. If final approval is not
received then the Sub-Tenant may, at its option, terminate this Agreement and
its obligations hereunder by giving written notice to the Sub-Landlord prior to
the expiry of the said Five (5) day period, and any deposit monies shall be
returned forthwith without interest or deduction. This condition has been
inserted solely for the benefit of the Sub-Tenant and may be waived by it at any
time prior to the condition’s expiry.

AGENCY DISCLOSURE:


25. All parties to this offer to Sub-Lease acknowledge that J. J. Bamicka is
acting as Agent for the Sub-Tenant and will be compensated by Sub-Landlord
pursuant to the terms of a Commission Agreement between Sub-Landlord and
Sub-Landlord’s Agent.

FAX TRANSMISSION:


26. The parties hereto agree that this Offer to Lease may be executed and
communicated by each party to the other by electronic facsimile transmission and
such transmission shall be deemed an originally executed document for the
purposes of the Offer to Lease.

GOOD AND SERVICES TAX:


27. The Sub-Tenant shall pay to the Sub-Landlord an amount equal to any and all
goods and services taxes or similar taxes imposed with respect to Net Rent,
Operating Expenses, real estate taxes or any other charges payable by the
Sub-Tenant to the Sub-Landlord, in accordance with applicable legislation.

WAIVER TO THE AGENT:


28. The parties to this Agreement acknowledge that J. J. Bamicka Limited and
Colliers International Limited have recommended that they obtain advice from
their legal counsel prior to signing this document. The parties further
acknowledge that the information provided by J. J. Bamicka Limited and Colliers
International Limited is not construed as expert legal or tax advice and the
parties are cautioned not to reply on any such information without seeking
specific legal advice with respect to their unique circumstances.   It is
further understood that all representations made by the Sub-Landlord or any of
its representatives are set out in this agreement.

 



--------------------------------------------------------------------------------



 



Amendment page 4A
Amendment to offer to sublease 221 Whitehall Dr. between Photon Dynamics, Inc
and Service Results Technology, Inc., Dated March 9, 2005.
The Offer to Sublease shall be revised as follows:
4. RENTAL COSTS:
      The net rental cost for the term June 1, 2005 to Oct. 31, 2005 shall be
$6.25 net.
      The Net Rent shall be amended to be as follows:

     
June 1, 2005 to Oct. 31, 2005
  $6.25 net psf
Nov. 1, 2005 to Oct. 31, 2006
  $6.25 net psf
Nov. 1, 2006 to Oct. 31, 2007
  $6.75 net psf

12. LEASEHOLD IMPROVEMENTS
      Delete clause and replace with the following: “Any and all leasehold
improvements, installations, alterations, partitions and fixtures installed by
the Sub-Tenant shall be subject to the provisions of the Lease Agreement
(including but not limited to Clause 33).”
18. FIXTURING PERIOD
      Both parties agree to joint tenancy beginning May 1, 2005, for the purpose
of sub-lessee’s installation of tenant improvements and associated preparation
of premises for their use.
18.(b). The Sublandlord will allow the Subtenant to store its Inventory in a
mutually agreed location immediately upon signing of the Sublease.
* As amended.
18.(c) Subtenant assumes all liability for the safety and security of all
material placed in storage within the property, and agrees that NO hazardous or
flammable chemicals are stored onsite. Access to stored material will be limited
to the sub-landlords normal business hours.
24. CONDITION ON HEAD LANDLORD’S EXTENSION OF LEASE TERM
      Within the first sentence, and following “extension to the existing
sub-lease term”.....insert “between it, as a tenant, and the Head Landlord with
no involvement of the Sub-Landlord”............
29. LEGAL REVIEW
      This agreement is subject to review and approval of Photon Dynamics, Inc.
legal counsel, to be completed within five days of acceptance of this offer, and
agrees to good faith negotiation to resolve any issues or discrepancies.

     
/s/ Ronald Volk
  /s/ [ILLEGIBLE]      
Ron Volk
  Authorized signing officer
Vice President of operations
  Service Results Technology, Inc.
Photon Dynamics, Inc.
   



--------------------------------------------------------------------------------



 



Page 5.
This Offer shall be irrevocable until March 23rd, 2005, after which time if not
accepted this Offer shall be null and void.
DATED at Markham this 9th day of March, 2005.

     
SIGNED, SEALED AND DELIVERED)
  SERVICE RESULTS TECHNOLOGY INC.
      in the presence of:                      )
                                per:
                                            )
   
/s/[ILLEGIBLE]                              )
  /s/[ILLEGIBLE]
                                            )
         
  Witness
       AUTHORIZED SIGNING OFFICER

WE hereby accept the above Offer to Sub-Lease
DATED at Markham this 1 day of March, 2005.

     
SIGNED, SEALED AND DELIVERED)
  PHOTON DYNAMICS CANADA INC.
      in the presence of:                      )
                                per:
                                             )
   
                                             )
   
                                             )
         
  Witness
       AUTHORIZED SIGNING OFFICER



--------------------------------------------------------------------------------



 



Schedule ‘A’
221 Whitehall Drive
MARKHAM, ONTARIO
FLOORPLAN

BLUEPRINT [f10759f1075900.gif]

SECTION 2
SECTION 1